Jones, J. concurred,
but it would be otherwise if he was to shew that it is to his disadvantage. But here it appears *208to be to his advantage.

Whitlock, J.

The submission is not void, but voidable, by the infant, and his election to avoid it is reserved to him during his infancy. He who submits himself to an award takes upon himself to chuse his own judges, and *an infant cannot make an attorney in court, and although judgment be given for him, in such a case, it is erroneous. So that while he is under age, nothing can make the submission good. But if, when he arrives at full age, he does any act amounting to an agreement to the award, he is bound.
Jones, J. Perhaps, as my brother Whitlock has said, when the infant comes to be of full age, he may disagree to the award.
Doderidge, J. The reason why an infant cannot appear by attorney, is because he cannot make a warrant.
Jones, J. In this case the infant cannot have error. If an infant commits a mayhem, he cannot submit to an arbitration therefore.
3. The award here to the daughter alone is bad, viz. that Knight shall pay so much to her. The father and daughter are only one person in this declaration. It is distributory to all those of one party, against the other. Jones, 164. Noy 83. March 140, 142.